Dismiss and Opinion Filed June 18, 2014




                                            S   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-13-01327-CV

                                   MACARIO FLORES, Appellant

                                                  V.

              FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                            On Appeal from the County Court at Law No. 3
                                        Dallas County, Texas
                                Trial Court Cause No. CC-13-05190-C

                                 MEMORANDUM OPINION
                            Before Justices Moseley, O’Neill, and FitzGerald
                                     Opinion by Justice FitzGerald

        By order dated March 28, 2014, we directed appellant to file his brief no later than April

27, 2014. When appellant failed to comply with the directive, we directed him again to file his

brief and cautioned him that the appeal could be dismissed if he failed to file his brief by May

21, 2014. More than a week has passed since the deadline and appellant has not filed his brief or

otherwise communicated with the Court. Accordingly, we dismiss the appeal. See TEX. R. APP.

P. 38.8(a), 42.3(b), (c).



131327F.P05                                            /Kerry P. FitzGerald/
                                                       KERRY P. FITZGERALD
                                                       JUSTICE
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

MACARIO FLORES, Appellant                        On Appeal from the County Court at Law
                                                 No. 3, Dallas County, Texas
No. 05-13-01327-CV       V.                      Trial Court Cause No. CC-13-05190-C.
                                                 Opinion delivered by Justice FitzGerald.
FEDERAL NATIONAL MORTGAGE                        Justices Moseley and O’Neill participating.
ASSOCIATION, Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal.
        We ORDER that appellee Federal National Mortgage Association recover its costs, if
any, of this appeal from appellant Macario Flores.


Judgment entered June 18, 2014




                                                 /Kerry P. FitzGerald/
                                                 KERRY P. FITZGERALD
                                                 JUSTICE




                                           –2–